Exhibit 10(c)

 

BANK OF AMERICA PENSION RESTORATION PLAN

 

(as amended and restated effective January 1, 2005)

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA PENSION RESTORATION PLAN

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1

  

Definitions

   1

ARTICLE II PLAN ADMINISTRATION

   6

Section 2.1

  

Committee

   6

ARTICLE III PENSION RESTORATION BENEFITS

   6

Section 3.1

  

Eligibility for Benefits

   6

Section 3.2

  

Restoration Accounts

   7

Section 3.3

  

Account Adjustments

   8

Section 3.4

  

Time and Method of Benefit Payments

   9

Section 3.5

  

Minimum and Special Benefits

   14

Section 3.6

  

Participants Without Restoration Accounts

   14

Section 3.7

  

Coordination with SERP Payments

   15

Section 3.8

  

Special Provisions Related to Completion Incentives

   15

ARTICLE IV AMENDMENT AND TERMINATION

   16

Section 4.1

  

Amendment and Termination

   16

Section 4.2

  

Change of Control

   16

ARTICLE V MISCELLANEOUS PROVISIONS

   17

Section 5.1

  

Nature of Plan and Rights

   17

Section 5.2

  

Termination of Employment

   17

Section 5.3

  

Spendthrift Provision

   17

Section 5.4

  

Employment Noncontractual

   17

 

i



--------------------------------------------------------------------------------

Section 5.5

  

Adoption by Other Participating Employers

   17

Section 5.6

  

Applicable Law

   18

Section 5.7

  

Merged Plans

   18

Section 5.8

  

Status Under the Act

   18

Section 5.9

  

Compliance with Code Section 409A

   18

Section 5.10

  

Claims Procedure

   19

Section 5.11

  

Limited Effect of Restatement

   19

Section 5.12

  

Binding Effect

   19

 

ii



--------------------------------------------------------------------------------

 

BANK OF AMERICA PENSION RESTORATION PLAN

 

(as amended and restated effective January 1, 2005)

 

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”);

 

Statement of Purpose

 

The Corporation and certain of its affiliates (collectively with the
Corporation, the “Participating Employers”) sponsor the Bank of America Pension
Restoration Plan (the “Restoration Plan”). The purpose of the Restoration Plan
is to provide benefits which would have accrued to participants in The Bank of
America Pension Plan (the “Pension Plan”) but for certain benefit limitations
imposed by the Internal Revenue Code.

 

As approved during June 2004, the Participating Employers are amending and
restating the Restoration Plan effective January 1, 2005 as set forth herein to
(i) make certain design changes to the Restoration Plan as part of a broader
re-design of benefit plans in connection with the Corporation’s merger with
FleetBoston Financial Corporation and (ii) otherwise meet current needs. The
Participating Employers have reserved the right to amend the Plan at any time
and have delegated to the Corporation the right to amend the Plan on behalf of
all Participating Employers.

 

NOW, THEREFORE, for the purposes aforesaid, the Corporation, on behalf of the
Participating Employers, hereby amends and restates the Restoration Plan
effective January 1, 2005 to consist of the following Articles I through V:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in the Restoration Plan:

 

Amendment or Termination Date means the date on which an amendment to or
termination of the Restoration Plan is adopted by the Corporation or, if later,
the effective date of such amendment or termination.

 

Applicable Minimum Benefits Provisions means:

 

(A) for the period from July 1, 1998 through June 30, 2000, Section 6.4(b) of
the Pension Plan; and

 

(B) for periods from and after July 1, 2000, (i) if Pension Plan benefits are
payable in a single cash payment, Section 6.5(b)(1) of the

 



--------------------------------------------------------------------------------

Pension Plan, and (ii) if Pension Plan benefits are payable in an annuity
method, Section 6.5(b)(2) of the Pension Plan.

 

Beneficiary means the “Beneficiary” of a Participant under the Pension Plan.

 

Change of Control means, and shall be deemed to have occurred upon, any of the
following events:

 

(A) The acquisition by any person, individual, entity or “group” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (collectively, a “Person”) of Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either:

 

(i) The then-outstanding shares of common stock of the Corporation (the
“Outstanding Shares”); or

 

(ii) The combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors of the
Corporation (the “Outstanding Voting Securities”);

 

provided, however, that the following acquisitions shall not constitute a Change
of Control for purposes of this subparagraph (A): (a) any acquisition directly
from the Corporation, (b) any acquisition by the Corporation or any of its
subsidiaries, (c) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its subsidiaries, or
(d) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subparagraph (C) below; or

 

(B) Individuals who, as of September 30, 1998, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation; provided,
however, that any individual who becomes a director subsequent to September 30,
1998 and whose election, or whose nomination for election by the Corporation’s
shareholders, to the Board of Directors of the Corporation was either (i)
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board or (ii) recommended by a nominating committee comprised entirely
of directors who are then Incumbent Board members shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs

 

2



--------------------------------------------------------------------------------

as a result of either an actual or threatened election contest, other actual or
threatened solicitation of proxies or consents or an actual or threatened tender
offer; or

 

(C) Approval by the Corporation’s shareholders of a reorganization, merger, or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless
following such Business Combination, (i) all or substantially all of the Persons
who were the Beneficial Owners (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination own, directly
or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Shares and Outstanding Voting
Securities, as the case may be (provided, however, that for purposes of this
clause (i), any shares of common stock or voting securities of such resulting
corporation received by such Beneficial Owners in such Business Combination
other than as the result of such Beneficial Owners’ ownership of Outstanding
Shares or Outstanding Voting Securities immediately prior to such Business
Combination shall not be considered to be owned by such Beneficial Owners for
the purposes of calculating their percentage of ownership of the outstanding
common stock and voting power of the resulting corporation), (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from the
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation unless such Person owned twenty-five percent
(25%) or more of, respectively, the Outstanding Shares or Outstanding Voting
Securities immediately prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or the action of the Board of
Directors of the Corporation, providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

(D) Approval by the Corporation’s shareholders of a complete liquidation or
dissolution of the Corporation.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred for purposes of this Plan as a result of the transactions contemplated
by that certain Agreement and Plan of Reorganization between the Corporation and
BankAmerica Corporation dated April 10, 1998.

 

Code means the Internal Revenue Code of 1986. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

Code Limitations means any one or more of the limitations and restrictions that
Sections 401(a)(17) and 415 of the Code place on the accrual of benefits under
the Pension Plan.

 

Committee means the committee designated pursuant to Section 2.1 of the
Restoration Plan.

 

Completion Incentive means an incentive award payable to a Participant upon
completion of an assignment outside the United States, which incentive award
relates to one or more Plan Years, all pursuant to an incentive arrangement
approved for purposes of this Plan by the Committee.

 

Conversion Date means July 1, 1998.

 

Corporation is defined in the introduction as Bank of America Corporation, a
Delaware corporation, and any successor thereto. Prior to September 30, 1998,
the Corporation was named “NationsBank Corporation,” and from September 30, 1998
through April 28, 1999 the Corporation was named “BankAmerica Corporation.”

 

EIP means the Bank of America Corporation Equity Incentive Plan, as in effect
from time to time.

 

Lump Sum Benefit of a Participant means the Participant’s Restoration Plan
benefits expressed as a single lump sum amount. If a Participant’s Restoration
Plan benefits are not determined under Section 3.5, then the Participant’s Lump
Sum Benefit shall equal the amount credited to the Participant’s Restoration
Account from time to time. However, if a Participant’s Restoration Plan benefits
are determined under Section 3.5, then the Participant’s Lump Sum Benefit shall
equal the Actuarial Equivalent lump sum value of the Participant’s Restoration
Plan benefits determined under Section 3.5.

 

4



--------------------------------------------------------------------------------

Participant means a “Participant” as defined in the Pension Plan.

 

Participating Employer means each “Participating Employer” under (and as defined
in) the Pension Plan which have adopted the Restoration Plan. In addition, the
Personnel Group, in its sole and exclusive discretion, may designate certain
other entities as “Participating Employers” under the Restoration Plan for such
purposes as the Personnel Group may determine from time to time.

 

Pension Plan is defined in the Statement of Purpose as The Bank of America
Pension Plan, as in effect from time to time. From July 1, 1998 through July 1,
2000 the Pension Plan was named “The NationsBank Cash Balance Plan”, and prior
to July 1, 1998 the Pension Plan was named “The NationsBank Pension Plan.”

 

Personnel Group means the Personnel Group of the Corporation.

 

Plan Year means the twelve-month period commencing January 1 and ending the
following December 31.

 

Restoration Account means the bookkeeping account established and maintained on
the books and records of the Restoration Plan for a Participant pursuant to
Article III.

 

Restoration Credit means the amount credited to a Participant’s Restoration
Account as of the end of a pay period pursuant to Section 3.2(c).

 

Restoration Plan is defined in the Statement of Purpose as this plan: the Bank
of America Pension Restoration Plan as in effect from time to time. From July 1,
1998 through June 30, 2000, the Restoration Plan was named “The NationsBank Cash
Balance Restoration Plan”, and prior to July 1, 1998 the Restoration Plan was
named the “NationsBank Corporation and Designated Subsidiaries Supplemental
Retirement Plan”.

 

Retirement or Retire means:

 

(A) Prior to November 16, 2001, termination of employment with the Participating
Employers after having attained at least age fifty-five (55); and

 

(B) From and after November 16, 2001, termination of employment with the
Participating Employers upon the earlier of (i) having attained at least age
fifty-five (55) or (ii) qualifying for “Retirement” as defined from time to time
under The Bank of America 401(k) Plan.

 

5



--------------------------------------------------------------------------------

SERP means either the Bank of America Supplemental Executive Retirement Plan
(sometimes more commonly referred to as “SERP I”) or the Bank of America
Supplemental Executive Retirement Plan for Senior Management Employees
(sometimes more commonly referred to as “SERP II”).

 

SRP means the BankAmerica Supplemental Retirement Plan, but only to the extent
that the SRP restored benefits under the BankAmerica Pension Plan.

 

Any capitalized terms used in the Restoration Plan that are defined in the
documents comprising the Pension Plan have the meanings assigned to them in the
Pension Plan, unless such terms are otherwise defined above in this Article or
unless the context clearly indicates otherwise.

 

ARTICLE II

PLAN ADMINISTRATION

 

Section 2.1 Committee. The Restoration Plan shall be administered by the
“Committee” under (and as defined in) the Pension Plan (although certain
provisions of the Restoration Plan shall be administered by the Personnel Group
as specified herein). The Committee shall be empowered to interpret the
provisions of the Restoration Plan and to perform and exercise all of the duties
and powers granted to it under the terms of the Restoration Plan by action of a
majority of its members in office from time to time. The Committee may adopt
such rules and regulations for the administration of the Restoration Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. All interpretations and decisions made (both as to law and
fact) and other action taken by the Committee with respect to the Restoration
Plan shall be conclusive and binding upon all parties having or claiming to have
an interest under the Restoration Plan. Not in limitation of the foregoing, the
Committee shall have the discretion to decide any factual or interpretative
issues that may arise in connection with its administration of the Restoration
Plan (including without limitation any determination as to claims for benefits
hereunder), and the Committee’s exercise of such discretion shall be conclusive
and binding on all affected parties as long as it is not arbitrary or
capricious. The Committee may delegate any of its duties and powers hereunder to
the extent permitted by applicable law.

 

ARTICLE III

PENSION RESTORATION BENEFITS

 

Section 3.1 Eligibility for Benefits. Subject to Section 5.10, any Participant
who is paid a benefit under the Pension Plan on or after the Conversion Date
shall be eligible to receive benefits under this Restoration Plan. Subject to
Sections 3.5 and 3.6 below, the amount of a Participant’s Restoration Plan
benefits shall equal the amount (if any) credited to the Participant’s
Restoration Account from time to time, which such benefits shall become payable
as provided in Section 3.4 below.

 

6



--------------------------------------------------------------------------------

Section 3.2 Restoration Accounts.

 

(a) General. A Restoration Account shall be established and maintained on the
books and records of the Restoration Plan for each Participant who has an amount
credited in accordance with the provisions of this Section 3.2.

 

(b) Initial Restoration Account Balance. The Restoration Account established for
a Participant shall be credited with an initial balance equal to the excess (if
any) of Amount A over Amount B, where:

 

Amount A equals the initial balance that would have been credited to the
Participant’s pension account under the Pension Plan as of the Conversion Date
if (i) the Code Limitations did not apply to the Pension Plan and (ii) the
Participant’s compensation under the Pension Plan included any amounts which
were disregarded because of the Participant’s deferral of such amounts pursuant
to an election under the Bank of America 401(k) Restoration Plan or any other
nonqualified deferred compensation plan designated by the Personnel Group; and

 

Amount B equals the initial balance actually credited to the Participant’s
pension account under the Pension Plan as of the Conversion Date.

 

(c) Restoration Credits.

 

At the end of each pay period, the Restoration Account of each Participant shall
be credited with a Restoration Credit the amount of which shall be equal to the
excess (if any) of Amount A over Amount B, where:

 

Amount A equals the compensation credit that would have been allocated to the
Participant’s pension account under the Pension Plan as of such date if (i) the
Code Limitations did not apply to the Pension Plan, (ii) the Participant’s
compensation under the Pension Plan included the amounts, if any, deferred by
the Participant under the Bank of America 401(k) Restoration Plan or any other
nonqualified deferred compensation plan designated by the Personnel Group, and
(iii) the Participant’s compensation under the Pension Plan included the
“Principal Amount” (as defined under the EIP) of any annual incentive awards
earned for performance periods beginning on or after January 1, 2002; provided,
however, that in no event shall a Participant’s compensation taken into account
for purposes of determining this Amount A exceed Two Hundred Fifty Thousand
Dollars ($250,000) for any Plan Year beginning on or after January 1, 2005; and

 

Amount B equals the compensation credit actually allocated to the Participant’s
pension account under the Pension Plan as of such date.

 

For purposes hereof, the EIP Principal Amount for a Covered Associate who is in
Band 0 shall be the amount communicated to the Personnel Group by the
Corporation’s Executive Compensation group as the EIP Principal Amount.

 

7



--------------------------------------------------------------------------------

(d) Limit on Certain Incentive Compensation. Notwithstanding any provision of
the Restoration Plan to the contrary, for Plan Years ending before January 1,
2005, in no event shall an amount be credited to a Participant’s Restoration
Account or otherwise accrued hereunder with respect to any portion of the
Participant’s bonuses, commissions or other incentive compensation payable for a
Plan Year (inclusive of the EIP Principal Amount with respect thereto,
regardless of the year earned and regardless of whether the cash portion of any
such bonus, commission or other incentive compensation is paid currently to the
Participant or deferred pursuant to the Bank of America 401(k) Restoration Plan
or any other non-qualified deferred compensation plan) in excess of One Million
Dollars ($1,000,000).

 

Section 3.3 Account Adjustments.

 

(a) Account Adjustments for Deemed Investments. The Committee shall from time to
time designate one or more investment vehicle(s) in which the Restoration
Accounts of Participants shall be deemed to be invested. The investment
vehicle(s) may be designated by reference to the investments available under
other plans sponsored by a Participating Employer (including the “Investment
Measures” under the Pension Plan). Each Participant shall designate the
investment vehicle(s) in which his or her Restoration Account shall be deemed to
be invested according to the procedures developed by the Personnel Group, except
as otherwise required by the terms of the Restoration Plan. No Participating
Employer shall be under an obligation to acquire or invest in any of the deemed
investment vehicle(s) under this subparagraph, and any acquisition of or
investment in a deemed investment vehicle by a Participating Employer shall be
made in the name of the Participating Employer and shall remain the sole
property of the Participating Employer. The Committee shall also establish from
time to time a default fund into which a Participant’s Restoration Account shall
be deemed to be invested if the Participant fails to provide investment
instructions pursuant to this Section 3.3(a). Effective July 1, 2000, such
default fund shall be the Stable Capital Fund.

 

(b) Periodic Account Adjustments. Each Restoration Account shall be adjusted
from time to time at such intervals as determined by the Personnel Group. The
Personnel Group may determine the frequency of account adjustments by reference
to the frequency of account adjustments under another plan sponsored by a
Participating Employer. The amount of the adjustment shall equal the amount that
each Participant’s Restoration Account would have earned (or lost) for the
period since the last adjustment had the Restoration Account actually been
invested in the Pension Plan in the deemed investment vehicle(s) designated by
the Participant for such period pursuant to Section 3.3(a). The Personnel Group
may establish any limitations on the frequency in which Participants may make
investment designations under this Section 3.3 as the Personnel Group may
determine necessary or appropriate from time to time, including limitations
related to frequent trading or marketing timing activities.

 

(c) Account Adjustments in Connection With Benefit Commencement Date.
Notwithstanding any provision of the Restoration Plan to the contrary, the
Personnel Group may cause a Participant’s Restoration Account to be adjusted in
a manner other than based on the Participant’s investment election as the
Personnel Group may in its discretion determine from time to time in order to
calculate the amount of the Participant’s Restoration Plan benefits that become

 

8



--------------------------------------------------------------------------------

payable on or after the Participant’s Benefit Commencement Date (including in
connection with determining the amount of installment payments as provided under
Section 3.4(e) below).

 

Section 3.4 Time and Method of Benefit Payments.

 

(a) Applicable Provisions. The provisions of this Section 3.4 shall apply to the
payment of Restoration Plan benefits for Benefit Commencement Dates from and
after July 1, 2000. Exhibit A attached hereto and made a part hereof contains
the applicable payment provisions that apply to the payment of Restoration Plan
benefits for Benefit Commencement Dates from July 1, 1998 through June 30, 2000.

 

(b) Coordination with Pension Plan Payments. Except as otherwise provided for in
this Section 3.4 or in Section 3.6 below, a Participant’s vested Restoration
Plan benefits shall be payable at the same time and in the same form as the
Participant’s Pension Plan benefits. If a Participant’s Pension Plan benefits
are payable in part as an annuity and in part as a lump sum or other non-annuity
form, then the Participant’s entire Restoration Plan benefits shall be payable
as an annuity (in the same annuity form as applicable in part to the
Participant’s Pension Plan benefits). Any payment of Restoration Plan benefits
in a form different than the form in which such benefits are otherwise stated
shall be determined by the Personnel Group based on the applicable actuarial
equivalency factors in effect from time to time under the Pension Plan.
Notwithstanding any provision of the Restoration Plan to the contrary, if the
amount of a Participant’s vested Lump Sum Benefit is less than or equal to Fifty
Thousand Dollars ($50,000) as of the Participant’s Benefit Commencement Date,
then such vested Restoration Plan benefits shall be payable to the Participant
as soon as administratively practicable after the Benefit Commencement Date in a
single cash payment (consistent with the provisions of Section 3.4(d)(i) below).
In addition and notwithstanding any provision of the Restoration Plan to the
contrary, if a Participant’s Pension Plan benefits are payable pursuant to a
non-annuity installment payment method (e.g., as a result of having transferred
amounts to the Pension Plan from the Bank of America 401(k) Plan), then the
Participant’s vested Restoration Plan benefits shall be payable in a single cash
payment in accordance with the provisions of Section 3.4(d) below.

 

(c) Other Payment Methods. Notwithstanding the provisions of Section 3.4(b) to
the contrary, if a Participant’s entire Pension Plan benefits are payable in a
single cash payment, then the Participant’s vested Restoration Plan benefits
shall be payable in a payment method described in this Section 3.4(c) if elected
in accordance with, and subject to, the following terms and provisions (except
to the extent that the provisions of Section 3.4(h) may apply):

 

(i) Timing of Elections. A Participant who is in active service may make or
change a payment option election among any of the payment options described in
subparagraph (ii) below, subject to the provisions of subparagraph (iii) below.
The election shall not become effective until the later of:

 

(A) the date that is twelve (12) months (or such lesser period as the Personnel
Group may determine in its discretion consistent with

 

9



--------------------------------------------------------------------------------

the Corporation’s intent that benefits be subject to taxation as and when
actually received by the Participant) after the date that the election is made
if the Participant remains in active service throughout that period (as
determined by the Personnel Group in its discretion); or

 

(B) the date the Participant becomes eligible for Retirement.

 

(ii) Payment Methods. The payment options from which a Participant may elect are
as follows: (A) single cash payment, (B) five (5) annual installments or (C) ten
(10) annual installments, as such methods are more fully described below.

 

(iii) Form of Elections. Any election made under this Section 3.4(c) shall be
made on such form, at such time and pursuant to such procedures as determined by
the Personnel Group in its sole discretion from time to time. A Participant may
not have more than two (2) payment elections pending under this Section 3.4(c)
at any one time.

 

(iv) Failure to Elect. For a Participant who does not yet have an election in
effect under this Section 3.4(c) or for a Participant who fails to elect a
payment option under this Section 3.4(c) (and assuming the Participant’s entire
Pension Plan benefits are otherwise payable in a single cash payment), the
method of payment shall be the single cash payment.

 

(d) Single Cash Payments. The following provisions shall apply with respect to
single cash payments under the Restoration Plan for a Participant whose entire
Pension Plan benefits are payable in a single cash payment:

 

(i) Pre-Retirement or Lump Sum Benefit Under $50,000. If a Participant
terminates employment with the Participating Employers either (A) before
eligibility for Retirement or (B) with a vested Lump Sum Benefit (determined as
of the Participant’s Benefit Commencement Date) that is Fifty Thousand Dollars
($50,000) or less (even if the Participant has elected and is otherwise eligible
for installment payments), then the Participant’s vested Lump Sum Benefit shall
be determined as of the Participant’s Benefit Commencement Date, and such final
vested Lump Sum Benefit shall be paid in a single cash payment to the
Participant (or to the Participant’s Beneficiary in the case of the
Participant’s death) as soon as administratively practicable after the Benefit
Commencement Date.

 

(ii) Retirement and Lump Sum Benefit Over $50,000. If a Participant Retires with
a vested Lump Sum Benefit (determined as of the Participant’s Benefit
Commencement Date) exceeding Fifty Thousand Dollars ($50,000) and with a single
cash payment election in effect under Section 3.4(c), then such

 

10



--------------------------------------------------------------------------------

Participant’s vested Lump Sum Benefit shall be paid in a single cash payment to
the Participant (or to the Participant’s Beneficiary in the case of the
Participant’s death) either (A) within ninety (90) days following the end of the
Plan Year in which the Retirement occurs if the Benefit Commencement Date is in
the same Plan Year or (B) as soon as administratively practicable after the
Benefit Commencement Date if the Benefit Commencement Date is in any subsequent
Plan Year. In the case of payment in accordance with clause (A), the Personnel
Group shall in its discretion establish procedures from time to time to cause
the amount of such Lump Sum Benefit to be adjusted for the period between the
Benefit Commencement Date and the applicable payment date.

 

(e) Annual Installments. If a Participant (whose entire Pension Plan benefits
are payable in a single cash payment) Retires with a vested Lump Sum Benefit
(determined as of the Participant’s Benefit Commencement Date) exceeding Fifty
Thousand Dollars ($50,000) and with an installment payment election in effect
under Section 3.4(c), then the amount of the annual installments shall be
calculated and paid pursuant to the following provisions:

 

(i) Timing of Payments. If the Participant’s Benefit Commencement Date occurs in
the same Plan Year as the Participant’s Retirement, then the first installment
shall be paid within ninety (90) days following the end of the Plan Year in
which the Participant’s Benefit Commencement Date occurs, and each subsequent
installment shall be paid within ninety (90) days following the end of each
subsequent Plan Year during the selected payment period. If, however, the
Participant’s Benefit Commencement Date occurs in a Plan Year after the Plan
Year in which the Participant’s Retirement occurs, then the first installment
shall be paid as soon as administratively practicable after the Benefit
Commencement Date, the second installment shall be paid within ninety (90) days
following the end of the Plan Year in which the Participant’s Benefit
Commencement Date occurs, and each subsequent installment shall be paid within
ninety (90) days following the end of each subsequent Plan Year during the
selected payment period.

 

(ii) Special Adjustment to Restoration Account. If a Participant’s Lump Sum
Benefit to be payable as annual installments is determined under the provisions
of Section 3.5 (rather than based on the amount credited to the Participant’s
Restoration Account), then in order to administer the payment of annual
installments of such Lump Sum Benefit the Participant’s Restoration Account
shall be adjusted (either up or down, as applicable) as of the Benefit
Commencement Date to equal the amount of such Lump Sum Benefit.

 

(iii) Amount of Installments. The amount payable for each installment shall
equal the Restoration Account balance as of either:

 

(A) the Benefit Commencement Date (in the case of the first installment payment
made for a Benefit Commencement Date that occurs

 

11



--------------------------------------------------------------------------------

in a Plan Year after the Plan Year in which the Participant’s Retirement
occurs), or

 

(B) the end of the applicable Plan Year (in the case of any other installment
payment made within ninety (90) days following the end of a Plan Year)

 

divided by the number of remaining installments (including the installment then
payable).

 

(iv) Investment of Account During Payment Period. The Participant’s Restoration
Account, to the extent vested, shall continue to be credited with adjustments
under Section 3.3 during the installment payment period as follows:

 

(A) if the Participant has elected to receive payment through five (5) annual
installments, then the Participant shall be permitted to continue to direct the
investment of the Participant’s unpaid Restoration Account balance in accordance
with Section 3.3 during the payment period (i.e., from the Participant’s Benefit
Commencement Date through the last day of the Plan Year preceding the last
installment payment); and

 

(B) if the Participant has elected to receive payment through ten (10) annual
installments, then the Participant’s unpaid Restoration Account balance shall be
deemed invested in the Stable Capital Fund during the payment period (i.e., from
the Participant’s Benefit Commencement Date through the last day of the Plan
Year preceding the last installment payment).

 

(v) Death of Participant. If a Participant covered by this Section 3.4(e) dies,
then the annual installments (or remaining annual installments in the case of
death after commencement of payment) shall be paid to the Participant’s
Beneficiary as and when such installments would have otherwise been paid to the
Participant had the Participant not died.

 

(f) Vesting of Restoration Accounts. Notwithstanding any provision of the
Restoration Plan to the contrary, a Participant’s Restoration Plan benefits
shall be vested if, and to the same extent, that the Participant’s Pension Plan
benefits are vested. If, and to the extent that, a Participant’s Restoration
Plan benefits are not vested on the date that the Participant terminates
employment with the Participating Employers, such benefits shall be forfeited as
of such date. However, if a Participant whose Restoration Plan benefits are
forfeited subsequently returns to service with any Participating Employer, any
such forfeitures shall be restored (adjusted for earnings on the same basis as
restored forfeitures under the Pension Plan) as soon as administratively
practicable after the date of such return to service (such restored benefits
shall remain subject to the vesting requirements of this Section 3.4(f)).

 

12



--------------------------------------------------------------------------------

(g) Other Payment Provisions. A Participant shall not be paid any portion of the
Participant’s Restoration Account prior to the Participant’s termination of
employment with the Participating Employers. Any Restoration Plan benefit or
payment hereunder shall be subject to applicable payroll and withholding taxes.
In the event any amount becomes payable under the provisions of the Restoration
Plan to a Participant, Beneficiary or other person who is a minor or an
incompetent, whether or not declared incompetent by a court, such amount may be
paid directly to the minor or incompetent person or to such person’s fiduciary
(or attorney-in-fact in the case of an incompetent) as the Personnel Group, in
its sole discretion, may decide, and the Personnel Group shall not be liable to
any person for any such decision or any payment pursuant thereto.

 

(h) Former SRP Participants. Notwithstanding any other provisions in this
Restoration Plan to the contrary, the following provisions shall apply to a
Participant who was participating in the SRP as of June 30, 2000:

 

(i) SRP Installment Elections. If (A) the Participant has in effect as of June
30, 2000 an installment payment election (but not including an annuity payment
election based on the Participant’s life or the joint life of the Participant
and his or her Beneficiary) under the SRP (an “SRP Installment Election”) and
(B) the Participant’s entire Pension Plan benefits are payable in a single cash
payment, then the Participant’s vested Restoration Plan benefits shall be
payable in the number of installments provided by such SRP Installment Election
(even if the Participant is not eligible for Retirement) unless either (X) the
Participant changes such election in accordance with the provisions of Section
3.4(c)(i) above or this Section 3.4(h) or (Y) the Participant’s vested Lump Sum
Benefit is Fifty Thousand Dollars ($50,000) or less as of the Participant’s
Benefit Commencement Date (in which case payment of such Lump Sum Benefit shall
be in the form of a single cash payment in accordance with the provisions of
Section 3.4(d)(i) above).

 

(ii) Timing and Amount of Installment Payments. Notwithstanding any provision of
the SRP Installment Election to the contrary, the timing of the installment
payments and the method for determining the amount of each installment payment
shall be determined in accordance with the provisions of Section 3.4(e)(i), (ii)
and (iii) above.

 

(iii) Investments During Installment Payment Period. Notwithstanding any
provision of the SRP Installment Election to the contrary, if the SRP
Installment Election had a payment period of five (5) years or less, then the
Restoration Account may continue to be invested during the payment period in
accordance with the Participant’s investment election as provided in Section 3.3
(consistent with the provisions of Section 3.4(e)(iv) applicable to five (5)
annual installments). However, if the SRP Installment Election had a payment
period in excess of five (5) years, then the Restoration Account shall be deemed
invested in

 

13



--------------------------------------------------------------------------------

the Stable Capital Fund during the payment period (consistent with the
provisions of Section 3.4(e)(iv) applicable to ten (10) annual installments).

 

(iv) Special Right to Change Election. If a Participant to which this Section
3.4(h) applies is not eligible for Retirement, then (A) the Participant may at
any time elect to change the method of payment to a single cash payment (in
accordance with Section 3.4(d) above) and (B) the Participant may elect on or
before August 31, 2000 to change the method of payment to either five (5) or ten
(10) year annual installments. In either case, such election shall not become
effective until the date that is twelve (12) months (or such lesser period as
the Personnel Group may determine in its discretion consistent with the
Corporation’s intent that benefits be subject to taxation as and when actually
received by the Participant) after the date that the election is made if the
Participant remains in active service throughout that period (as determined by
the Personnel Group in its discretion).

 

Section 3.5 Minimum and Special Benefits. Notwithstanding any provision of the
Restoration Plan to the contrary, if the Actuarial Equivalent single sum value
of Amount A described below as of a Participant’s Benefit Commencement Date
exceeds the sum of the Participant’s Restoration Account and Pension Plan
Accounts as of such date, then the Participant’s Restoration Plan benefits shall
equal the excess (if any) of Amount A over Amount B, where:

 

Amount A equals the Pension Plan benefits determined in accordance with the
Applicable Minimum Benefits Provisions of the Pension Plan if (i) the Code
Limitations did not apply to the Pension Plan, (ii) the Participant’s
compensation under the Pension Plan included any amounts which were disregarded
because of the Participant’s deferral of such amounts pursuant to an election
under the Bank of America 401(k) Restoration Plan or any other nonqualified
deferred compensation plan designated by the Personnel Group and (iii) the
Participant’s compensation under the Pension Plan included the EIP Principal
Amount of any annual incentive awards earned for performance periods beginning
on or after January 1, 2002; provided, however, that in no event shall a
Participant’s compensation taken into account for purposes of determining this
Amount A exceed Two Hundred Fifty Thousand Dollars ($250,000) for any Plan Year
beginning on or after January 1, 2005; and

 

Amount B equals the Participant’s actual Pension Plan benefits.

 

Restoration Plan benefits determined in accordance with the provisions of this
Section 3.5 are subject to the limitation on certain incentive compensation set
forth in Section 3.2(d) and shall be payable in accordance with the provisions
of Section 3.4.

 

Section 3.6 Participants Without Restoration Accounts. Notwithstanding any
provision of the Restoration Plan to the contrary, if a Participant does not
have a Restoration

 

14



--------------------------------------------------------------------------------

Account (for example, because the Participant commenced benefit payments under
the Restoration Plan prior to conversion of the Pension Plan to a cash balance
plan, because the Participant was in a “deferred vested” status prior to such
date, or because the Participant was in pay status or was a deferred vested
participant under a prior plan that was merged into the Restoration Plan as
described in Section 5.7 below), the Participant’s Restoration Plan benefits
shall be determined and paid in accordance with the provisions of the
Restoration Plan as in effect prior to July 1, 1998 (or the provisions of any
prior plan, if applicable); provided, however, that the Personnel Group may in
its discretion (i) determine to pay out in a single cash payment any such
benefits that as of a given determination date have an Actuarial Equivalent
single sum value less than or equal to Fifty Thousand Dollars ($50,000), or (ii)
otherwise modify the date(s) and/or form(s) of payment so long as the effect of
any such modification does not further defer the date of payment(s).

 

Section 3.7 Coordination with SERP Payments. In the event that a Covered
Associate is eligible to receive SERP benefits, the Personnel Group may make
such changes as it deems necessary or advisable to the payment and benefit
calculation procedures described in this Article III in order to have the
Covered Associate’s vested Restoration Plan benefits paid at the same time(s)
and in the same form as the Covered Associate’s SERP benefits, so long as any
such change does not otherwise reduce the Actuarial Equivalent amount of the
Covered Associate’s vested Restoration Plan benefits.

 

Section 3.8 Special Provisions Related to Completion Incentives. For a
Participant who receives a Completion Incentive in a Plan Year which relates to
one or more prior Plan Years, the following provisions shall apply:

 

(i) The Personnel Group, upon consultation with the appropriate business unit,
shall allocate the Completion Incentive among the applicable Plan Years for
which it was deemed earned.

 

(ii) The Participant shall receive Restoration Credits with respect to the
Completion Incentive based on the Participant’s rate of Compensation Credits
under the Pension Plan at the time the Completion Incentive is paid. However,
for that purpose, (A) for Plan Years beginning on or after January 1, 2005, the
Two Hundred Fifty Thousand Dollar ($250,000) limit on compensation set forth in
Amount A under Section 3.2(c) above and (B) for Plan Years ending before January
1, 2005, the One Million Dollar ($1,000,000) limit on incentive compensation set
forth in Section 3.2(d) above shall be applied separately with respect to each
prior Plan Year for which the Completion Incentive was deemed earned taking into
account the portion of the Completion Incentive allocated to each such prior
Plan Year under subparagraph (i) above.

 

(iii) The Restoration Credits attributable to the Completion Incentive shall be
credited in an administratively reasonable time following notification to the
Personnel Group of the Completion Incentive having been paid.

 

15



--------------------------------------------------------------------------------

 

ARTICLE IV

AMENDMENT AND TERMINATION

 

Section 4.1 Amendment and Termination. The Corporation shall have the right and
power at any time and from time to time to amend the Restoration Plan in whole
or in part, on behalf of all Participating Employers, and at any time to
terminate the Restoration Plan or any Participating Employer’s participation
hereunder; provided, however, that no such amendment or termination shall reduce
the amount of a Participant’s Restoration Plan benefits on the date of such
amendment or termination, or further defer the due dates for the payment of such
benefits, without the consent of the affected person. In connection with any
termination of the Restoration Plan, the Corporation shall have the authority to
cause the Restoration Plan benefits of all current and former Participants (and
Beneficiary of any deceased Participants) to be paid in a single sum payment as
of a date determined by the Corporation or to otherwise accelerate the payment
of all Restoration Plan benefits in such manner as the Corporation shall
determine in its discretion.

 

Section 4.2 Change of Control.

 

(a) General. Notwithstanding any provisions of the Restoration Plan to the
contrary, on and after the date of a Change of Control (i) the provisions of the
Restoration Plan may not be terminated, amended or modified if the Amendment or
Termination Date is prior to the date immediately following the date of the
Change of Control and (ii) with respect to any amendment to the Restoration Plan
otherwise permissible under clause (i), the provisions of the Restoration Plan
may not be terminated, amended or modified to reduce, eliminate or otherwise
adversely affect in any manner the total amount of benefits that would have been
payable to a Participant, or the method and timing by which such benefits would
have been payable to the Participant, from time to time under the Restoration
Plan, assuming for this purpose that the Participant had separated from service
(as such term is defined in the Pension Plan) on the date immediately preceding
the Amendment or Termination Date of any such amendment or termination;
provided, however, the Corporation may terminate, amend or modify the
Restoration Plan at any time prior to the date of a Change of Control in
accordance with, and subject to, the provisions of Section 4.1.

 

(b) Certain Benefits Disregarded. In determining after a Change of Control the
total amount of benefits payable under the Restoration Plan to or with respect
to a Participant who is also a participant in either the NationsBank
Supplemental Executive Retirement Plan or the NationsBank Supplemental Executive
Retirement Plan for Senior Management Employees, the Participating Employers
shall disregard the effect of any increase in the accrued benefit (as such term
is defined in the Pension Plan) of such Participant as a result of Section 17.3
of the Pension Plan.

 

16



--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Section 5.1 Nature of Plan and Rights. The Restoration Plan is unfunded and
intended to constitute an incentive and deferred compensation plan for a select
group of officers and key management employees of the Participating Employers.
If necessary to preserve the above intended plan status, the Committee, in its
sole discretion, reserves the right to limit or reduce the number of actual
Participants and otherwise to take any remedial or curative action that the
Committee deems necessary or advisable. The Restoration Accounts established and
maintained under the Restoration Plan by a Participating Employer are for
accounting purposes only and shall not be deemed or construed to create a trust
fund of any kind or to grant a property interest of any kind to any Participant,
designated beneficiary or estate. The amounts credited by a Participating
Employer to such Restoration Accounts are and for all purposes shall continue to
be a part of the general assets of such Participating Employer, and to the
extent that a Participant, beneficiary or estate acquires a right to receive
payments from such Participating Employer pursuant to the Restoration Plan, such
right shall be no greater than the right of any unsecured general creditor of
such Participating Employer.

 

Section 5.2 Termination of Employment. For the purposes of the Restoration Plan,
a Participant’s employment with a Participating Employer shall not be considered
to have terminated so long as the Participant is in the employ of any
Participating Employer, other member of the Affiliated Group or any other entity
as the Personnel Group may designate.

 

Section 5.3 Spendthrift Provision. A Participant’s or Beneficiary’s rights and
interests under the Plan may not be assigned or transferred by the Participant
or Beneficiary. In that regard, no part of any amounts credited or payable
hereunder shall, prior to actual payment, (i) be subject to seizure, attachment,
garnishment or sequestration for the payment of debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, (ii) be
transferable by operation of law in the event of the Participant’s or any
person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. Notwithstanding the foregoing, the
Participating Employers shall have the right to offset from a Participant’s
unpaid benefits under the Restoration Plan any amounts due and owing from the
Participant to the extent permitted by law.

 

Section 5.4 Employment Noncontractual. The establishment of the Restoration Plan
shall not enlarge or otherwise affect the terms of any Participant’s employment
with his Participating Employer, and such Participating Employer may terminate
the employment of the Participant as freely and with the same effect as if the
Restoration Plan had not been established.

 

Section 5.5 Adoption by Other Participating Employers. The Restoration Plan may
be adopted by any Participating Employer participating under the Pension Plan,
such adoption to be effective as of the date specified by such Participating
Employer at the time of adoption.

 

17



--------------------------------------------------------------------------------

Section 5.6 Applicable Law. The Restoration Plan shall be governed and construed
in accordance with the laws of the State of North Carolina, except to the extent
such laws are preempted by the laws of the United States of America.

 

Section 5.7 Merged Plans. From time to time the Participating Employers may
cause other nonqualified plans to be merged into the Restoration Plan. Schedule
5.7 attached hereto sets forth the names of the plans that merged into the
Restoration Plan by January 1, 2005 and their respective merger dates. Schedule
5.7 shall be updated from time to time to reflect mergers after January 1, 2005.

 

Upon such a merger, the accrued benefits immediately prior to the date of merger
of each participant in the merged plan shall be transferred and credited as of
the merger date to a Restoration Account established under the Restoration Plan
for such participant. From and after the merger date, the participant’s rights
shall be determined under the Restoration Plan, and the participant shall be
subject to all of the restrictions, limitations and other terms and provisions
of the Restoration Plan. Not in limitation of the foregoing, the Restoration
Account established for the participant as a result of the merger shall be
periodically adjusted when and as provided in Section 3.3 hereof as in effect
from time to time and shall be paid at such time and in such manner as provided
in Section 3.4 hereof, except to the extent otherwise provided on Schedule 5.7.
Notwithstanding any provision of this Section 5.7 to the contrary and subject to
the provisions of Section 3.6, a participant in a merged plan that is in pay
status or is a terminated employee in a deferred vested status as of the plan
merger date shall continue to be eligible to receive benefits as and when
provided under the terms of the merged plan as in effect immediately prior to
such merger. The Personnel Group shall, in its discretion, establish any
procedures it deems necessary or advisable in order to administer any such plan
mergers, including without limitation procedures for transitioning from the
method of account adjustments under the prior plan to the methods provided for
under the Restoration Plan.

 

Section 5.8 Status Under the Act. The Restoration Plan is maintained for
purposes of providing deferred compensation for a select group of management or
highly compensated employees. In addition, to the extent that the Restoration
Plan makes up benefits limited under the Pension Plan as a result of Section 415
of the Code, the Restoration Plan shall be considered an “excess benefit plan”
within the meaning of the Act.

 

Section 5.9 Compliance With Code Section 409A. The Restoration Plan is intended
to comply with Code Section 409A, and official guidance issued thereunder, with
respect to amounts vested or deferred under the Restoration Plan after 2004.
Further, the Restoration Plan is intended to be operated and administered in a
manner (i) that will not constitute a “material modification” of the Restoration
Plan for purposes of the effective date provisions of Code Section 409A or (ii)
that would otherwise cause amounts deferred and vested prior to 2005 to become
subject to the requirements of Code Section 409A. Notwithstanding any provision
of the Restoration Plan to the contrary, the Restoration Plan shall be
interpreted, operated, and administered consistent with this intent.

 

18



--------------------------------------------------------------------------------

Section 5.10 Claims Procedure. Any claim for benefits under the Restoration Plan
by a Participant or Beneficiary shall be made in accordance with the claims
procedures set forth in the Pension Plan.

 

Section 5.11 Limited Effect of Restatement. Notwithstanding anything to the
contrary contained in the Plan, to the extent permitted by the Act and the Code,
this instrument shall not affect the availability, amount, form or method of
payment of benefits being paid before the effective date hereof, or to be paid
on or after the effective date hereof, to any Participant or former Participant
(or a Beneficiary of either) in the Restoration Plan who is not an active
Participant on or after the effective date hereof, said availability, amount,
form or method of payment of benefits, if any, to be determined in accordance
with the applicable provisions of the Restoration Plan as in effect prior to the
effective date hereof.

 

Section 5.12 Binding Effect. The Restoration Plan (including any and all
amendments thereto) shall be binding upon the Participating Employers, their
respective successors and assigns, and upon the Participants and their
Beneficiaries and their respective heirs, executors, administrators, personal
representatives and all other persons claiming by, under or through any of them.

 

[SIGNATURE ON NEXT PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed by the Corporation on
December 17, 2004.

 

BANK OF AMERICA CORPORATION

By:

 

/s/ J. Steele Alphin

   

J. Steele Alphin, Corporate Personnel Executive

 

20



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Payment Provisions in Effect From July 1, 1998 through June 30, 2000

 

(a) Applicable Provisions. The provisions of this Exhibit A shall apply to the
payment of Restoration Plan benefits for Benefit Commencement Dates from July 1,
1998 through June 30, 2000. Except as otherwise provided herein, the provisions
of the Plan (including Section 3.4) shall control.

 

(b) Coordination with Pension Plan Payments. Except as otherwise provided for in
this Exhibit A or Section 3.6 above, a Participant’s vested Restoration Plan
benefits shall be payable at the same time and in the same form as the
Participant’s Pension Plan benefits. If a Participant’s Pension Plan benefits
are payable in part as an annuity and in part as a lump sum or other non-annuity
form, then the Participant’s entire Restoration Plan benefits shall be payable
as an annuity (in the same annuity form as applicable in part to the
Participant’s Pension Plan benefits). Any payment of Restoration Plan benefits
in a form different than the form in which such benefits are otherwise stated
shall be determined by the Personnel Group based on the applicable actuarial
equivalency factors in effect from time to time under the Pension Plan.
Notwithstanding any provision of the Restoration Plan to the contrary, if a
Participant’s vested Lump Sum Benefit is less than or equal to Ten Thousand
Dollars ($10,000) as of the Participant’s Benefit Commencement Date, then such
vested Lump Sum Benefits shall be payable to the Participant as soon as
administratively practicable after the Benefit Commencement Date in a single
cash payment (consistent with the provisions of paragraph (d)(i) below). In
addition and notwithstanding any provision of the Restoration Plan to the
contrary, if a Participant’s Pension Plan benefits are payable pursuant to a
non-annuity installment payment method (e.g., as a result of having transferred
amounts to the Pension Plan from the Bank of America 401(k) Plan), then the
Participant’s Restoration Plan benefits shall be payable in a single cash
payment in accordance with the provisions of paragraph (d) below.

 

(c) Other Payment Methods. Notwithstanding the provisions of paragraph (b) above
to the contrary, if a Participant’s entire Pension Plan benefits are payable in
a single cash payment, then the Participant’s vested Restoration Plan benefits
shall be payable in a payment method described in this Exhibit A if elected in
accordance with, and subject to, of the following terms and provisions:

 

(i) A Participant who first begins to participate in the Restoration Plan after
having attained age fifty-four (54) shall, at the time of the Participant’s
initial participation, irrevocably elect one of the payment options described in
subparagraph (iii) below.

 

(ii) For a Participant who first begins to participate in the Restoration Plan
before having attained age fifty-four (54), such Participant shall, upon
attainment of age fifty-four (54), be given the opportunity to irrevocably elect
one of the payment options described in subparagraph (iii) below.

 



--------------------------------------------------------------------------------

(iii) The payment options from which a Participant may elect are as follows: (A)
single cash payment, (B) five (5) annual installments or (C) ten (10) annual
installments, as such methods are more fully described below.

 

(iv) Any election made under this paragraph shall be made on such form, at such
time and pursuant to such procedures as determined by the Personnel Group in its
sole discretion from time to time. An election made under subparagraph (i) shall
be effective upon the later of the date of such election or the attainment of
age fifty-five (55). An election made under subparagraph (ii) shall not become
effective until the attainment of age fifty-five (55) (or such later date as may
be specified in the election).

 

(v) For a Participant who does not yet have an election in effect under this
paragraph or for a Participant who fails to elect a payment option under this
paragraph, the method of payment shall be the single cash payment. In addition,
if the Lump Sum Benefit of a Participant who is to be paid by the installment
method is less than Ten Thousand Dollars ($10,000) determined as of the Benefit
Commencement Date, then the method of payment shall be the single cash payment.

 

(d) Single Cash Payments. The following provisions shall apply with respect to
single cash payments under the Restoration Plan for a Participant whose entire
Pension Plan benefits are payable in a single cash payment:

 

(i) Pre-Age 55 or Lump Sum Benefit Under $10,000. If a Participant terminates
employment with the Participating Employers either (A) before attainment of age
fifty-five (55) or (B) with a vested Lump Sum Benefit (determined as of the
Participant’s Benefit Commencement Date) that is Ten Thousand Dollars ($10,000)
or less (even if the Participant has elected and is otherwise eligible for
installment payments), then the Participant’s vested Lump Sum Benefit shall be
determined as of the Participant’s Benefit Commencement Date, and such final
vested Lump Sum Benefit shall be paid in a single cash payment to the
Participant (or to the Participant’s Beneficiary in the case of the
Participant’s death) as soon as administratively practicable after the date of
the Benefit Commencement Date.

 

(ii) After Age 55 and Lump Sum Benefit Over $10,000. If a Participant terminates
employment with the Participating Employers after attainment of age fifty-five
(55) with a vested Lump Sum Benefit (determined as of the Participant’s Benefit
Commencement Date) exceeding Ten Thousand Dollars ($10,000) and with a single
cash payment election in effect under paragraph (c) above, then such
Participant’s vested Lump Sum Benefit shall be paid in a single cash payment to
the Participant (or to the Participant’s Beneficiary in the case of the
Participant’s death) either (A) on or about March 31

 

2



--------------------------------------------------------------------------------

of the Plan Year following the end of the Plan Year in which the termination of
employment occurs if the Benefit Commencement Date is in the same Plan Year as
such termination or (B) as soon as administratively practicable after the
Benefit Commencement Date if the Benefit Commencement Date is in any subsequent
Plan Year. In the case of payment in accordance with clause (A), the Personnel
Group shall in its discretion establish procedures from time to time to cause
the amount of such Lump Sum Benefit to be adjusted for the period between the
Benefit Commencement Date and the applicable payment date.

 

(e) Annual Installments. If a Participant (whose entire Pension Plan benefits
are payable in a single cash payment) terminates employment with the
Participating Employers after attainment of age fifty-five (55) with a vested
Lump Sum Benefit (determined as of the Participant’s Benefit Commencement Date)
exceeding Ten Thousand Dollars ($10,000) and with an installment payment
election in effect under paragraph (c) above, then the amount of the annual
installments shall be calculated and paid pursuant to the following provisions:

 

(i) Timing of Payments. If the Participant’s Benefit Commencement Date occurs in
the same Plan Year as the Participant’s termination of employment, then the
first installment shall be paid on or about March 31 of the Plan Year following
the Plan Year in which the Participant’s Benefit Commencement Date occurs, and
each subsequent installment shall be paid on or about each subsequent March 31
during the selected payment period. If, however, the Participant’s Benefit
Commencement Date occurs in a Plan Year after the Plan Year in which the
Participant’s termination of employment occurs, then the first installment shall
be paid as soon as administratively practicable after the Benefit Commencement
Date, the second installment shall be paid on or about March 31 of the Plan Year
following the Plan Year in which the Participant’s Benefit Commencement Date
occurs, and each subsequent installment shall be paid on or about each
subsequent March 31 during the selected payment period.

 

(ii) Special Adjustment to Restoration Account. If a Participant’s Lump Sum
Benefit to be payable as annual installments is determined under the provisions
of Section 3.5 (rather than based on the amount credited to the Participant’s
Restoration Account), then in order to administer the payment of annual
installments of such Lump Sum Benefit the Participant’s Restoration Account
shall be adjusted (either up or down, as applicable) as of the Benefit
Commencement Date to equal the amount of such Lump Sum Benefit.

 

(iii) Amount of Installments. The amount of the annual installments shall be
calculated, based on the vested Restoration Account balance as of the initial
installment payment date, as equal annual installments amortized over the
selected payment period using the “GATT rate” then in effect as determined by
the Personnel Group. In the case of an initial installment payment date that is
on or about March 31 of the Plan Year following the Plan Year in which the
Benefit

 

3



--------------------------------------------------------------------------------

Commencement Date occurs, the Personnel Group shall in its discretion establish
procedures from time to time to cause the Restoration Account to be adjusted for
the period between the Benefit Commencement Date and such March 31.

 

(iv) Death of Participant. If a Participant covered by this paragraph (e) dies,
then the annual installments (or remaining annual installments in the case of
death after commencement of payment) shall be paid to the Participant’s
Beneficiary as and when such installments would have otherwise been paid to the
Participant had the Participant not died.

 

4



--------------------------------------------------------------------------------

 

SCHEDULE 5.7

 

MERGED PLANS AS OF JANUARY 1, 2005

 

Plan Name

--------------------------------------------------------------------------------

   Date of Merger


--------------------------------------------------------------------------------

BankAmerica Supplemental Retirement Plan (but only as to BankAmerica Pension
Plan restored benefits)

   July 1, 2000

 